El Juez Asociado Sb. Hutci-iisoN,
emitió la opinión del tribunal.
Los apelantes, qne fueron los demandados en la corte inferior en una acción reivindicatoría, insisten en que la corte sentenciadora cometió los siguientes errores:
“I. Al denegar la moción que, para la eliminación del. párrafo. VII de la demanda, se formuló por la demandada-apelante.
“II. Al desestimar la excepción previa que, a la demanda, y por-el fundamento de no alegar ésta hechos bastantes para determinar una causa de acción, formuló y radicó la demandada-apelante.
“III. Al desestimar la moción de la demandada-apelante radicada en el curso del juicio, para que se le permitiera radicar una contes-tación enmendada a la demanda radicada en este caso, la cual con-testación enmendada presentó (tendered) la demandada con dicha moción en el mismo acto.
“IV. Al admitir en evidencia y considerar y dar peso y efecto *225al fallar este caso, a la copia del documento que representa contener úna franquicia o concesión becba por el Gobierno español al causante de la demandada, para establecer un tranvía de vapor de Gataño a Bayamón, el cual documento se identifica en el Récord con la letra ‘B’ de la prueba del demandante.
“Y. Al admitir en evidencia por parte del demandante, y consi-derar y dar peso y efecto al fallar este caso, a la copia de un docu-mento que representa contener el proyecto de un muelle que babría de construirse para servicio del tranvía de Gataño a Bayamón, el cual se identificó con la letra ‘ O ’ de la prueba del demandante.
“VI. Al admitir en evidencia por parte del demandante, y con-siderar y dar peso y efecto al fallar este caso, al documento que re-presenta ser parte de un plano de los terrenos de Oataño, en el que se dice que están representados los terrenos objeto de esta acción, y que se identificó con la letra ‘D’ de la prueba del demandante.
“VII. Al admitir en evidencia por parte del demandante, y con-siderar y dar peso y efecto al fallar este caso, al documento que re-presenta contener el expediente original y plano, relativos a cierta solicitud del causante de la demandada para que se le concedieran unos manglares de Cataño, el cual se identificó con la letra ‘E’ de la prueba del demandante.
“VIII. Al admitir en evidencia por parte del demandante, y con-siderar y dar peso y efecto al fallar este caso, al documento que re-presenta contener una copia certificada de lá solicitud que se dice fué becba por el causante de la demandada a la Comisión creada por la Legislatura, en Ley 39, de 1910, en relación con terrenos de Ca-taño, y resolución recaída a tal solicitud, el cual documento se iden-tificó con la letra ‘F’ de la prueba del demandante.
“IX. Al admitir en evidencia por parte del demandante, y con-siderar y dar peso y efecto al fallar este caso, al documento que representa ser un expediente original, contentivo de una concesión becba por el Gobierno Militar de 1900 al causante de la demandada, para construir un muelle y tender una vía en Cataño, y un plano de tal obra, el cual documento se identificó con la letra ‘G’ de la prueba del demandante.
“X. Al admitir en evidencia por parte del demandante y consi-derar y dar peso y efecto al fallar este caso, al documento que re-presenta ser la orden general No. 97 de julio 7 de 1903, publicando una Orden Ejecutiva del Presidente de los Estados Unidos, en re-lación con la reserva federal de ciertos terrenos, el cual documento se identificó con la letra ‘H’ de la prueba del demandante.
*226“XI. Al admitir en evidencia por parte del demandante y con-siderar y dar peso y efecto al fallar este caso, a la declaración del testigo Manuel Carmona.
“XII. Al admitir en evidencia por parte del demandante, y con-siderar y dar peso y efecto al fallar este caso a la declaración del testigo Rafael Carmona.
“XIII. Al desestimar la moción de nonsuit formulada por la de-mandada, al terminar la prueba del demandante.
“XIV. Al no permitir que el testigo de la demandada, Rafael del Valle Zeno, declarase a preguntas de la propia demandada, sobre la identidad de la finca descrita en la demanda y la descrita en el do-cumento (plano) letra ‘D’ del demandante.
“XV. Al no dar peso ni efecto al documento marcado con el ISÍo. 1 de la prueba de la demandada, que es copia auténtica del auto ■declarando acreditado a favor del causante de la demandada el do-minio de una finca de 5,485.61 metros cuadrados en Cataño, Muni-cipio de Bayamón, P. R., el cual fué inscrito en el Registro de la Propiedad.
“XVI. Al no dar peso ni efecto a la declaración del testigo de la demandada, Rafael del Valle Zeno.
“XVII. Al dar por probado y concluir, para dictar la sentencia apelada, que el demandante es dueño de, o le ‘pertenece en pleno dominio,’ la finca descrita en la demanda.
“XVIII. Al dar por probado, y concluir, para dictar la sentencia apelada, que la demandada está en posesión d'e la misma finca re-clamada en la demanda.
“XIX. Al dar por probada y concluir, para dictar la sentencia apelada, que la finca reclamada es la misma de la cual está en po-sesión la demandada.
“XX. Al considerar para dictar la sentencia apelada, la nulidad del espediente de- dominio en virtud del cual se declaró justificado a favor del causante de la demandada el que tuvo aquél y tiene boy ésta de la finca a que se refiere el exhibit 1 de la demandada.
“XXI. Al declarar y concluir para dictar dieba sentencia que el ameritado expediente, el auto en el mismo dictado y su inscripción en el Registro, son nulos.
“XXII. Al dictar sentencia a favor del demandante.
“XXIII. Al imponer las costas en este caso a la demandada.”
El primer señalamiento no se discute como una proposi-ción separada y precisa en el alegato. Pero los apelantes, *227después de argumentar algo la cuestión envuelta en el se-gundo señalamiento, o sea, que la demanda no aduce hechos suficientes para determinar una causa de acción, se conforman con hacer referencia al primer señalamiento y adoptan el mismo razonamiento para sostener dicho primer señalamiento.
En la demanda se alega en substancia, entre otros particu-lares, que El Pueblo de Puerto Rico es dueño en pleno dominio de la propiedad que en ella se describe; que la finca así des-crita hasta el año 1898 perteneció y era propiedad de la Corona de España y fué considerada, por tanto, como propiedad deFEstado y al concertarse el Tratado de Paz entre la Corona de España y los Estados Unidos, en 10 de diciembre de 1898, la isla de Puerto Eico, incluyendo en dicha cesión todos los terrenos que pertenecían a la Corona de España, fué ce-dida por el Gobierno de España al de los Estados Unidos; que el Presidente de los Estados Unidos, debidamente auto-rizado por una ley del Congreso, aprobada en marzo é de 1.907, renunció a favor de El Pueblo de Puerto Rico, por pro-clamas presidenciales de varias fechas, todos los terrenos pertenecientes al Gobierno Federal que no se reservó éste, y, como el predio objeto del litigio no fué reservado por el Go-bierno Federal por ninguna de las proclamas ni ley alguna, dicha finca pasó a ser y es propiedad del demandante; que en el año 1901 Ramón Valdés Cobián promovió un expediente de dominio ante el Tribunal de Distrito de San Juan, ale-gando ser el dueño de dicha finca, parte por compra a Juan Carmona y parte por concesión que le hiciera el Gobierno es-pañol; que la corte declaró justificado el dominio de la finca, la cual fué inscrita en el Registro de la Propiedad de San Juan; que primero Ramón Yaldés Cobián, en perjuicio del demandante, estuvo en posesión de la referida finca, y desde el fallecimiento de dicho Yaldés, sus sucesores los demandan-tes han estado y están en posesión de la finca, con perjuicio también del demandante; que la referida parcela de terreno es y ha sido de la pertenencia del demandante y que ni Ramón *228Yaldés primero, ni sus sucesores hoy, han tenido ni tienen de-recho alguno sobre la misma, y que la sucesión del citado Ra-món Yaldés está ilegalmente en la posesión de la referida par-cela.
En la súplica se pide que se dicte sentencia declarando que la finca en cuestión pertenece en pleno dominio a El Pueblo de Puerto Rico, con el consiguiente pronunciamiento sobre la en-trega, cancelación de la inscripción en el registro de la propie-dad y pago de las costas al demandante.
Por el artículo 8 del Tratado de Paz a que se ha hecho re-ferencia, España cedió a los Estados Unidos toda la propie-dad inmueble en Puerto Rico que con arreglo a derecho era del dominio tníblico y como tal correspondía a la Corona de España.
El primer argumento es que la demanda no alega que la finca en ella descrita pertenece al dominio público y como tal a la Corona de España. A esto sigue una crítica severa respecto al uso de las palabras “Gobierno Federal” donde el término Estados Unidos podría haber servido con más pre-cisión para indicar la verdadera significación. Hacen tam-bién referencia los apelantes a la impropiedad de la alegación “de que ni Ramón Yaldés, primero, ni sus sucesores hoy, han tenido ni tienen derecho alguno sobre la precitada propiedad y que la sucesión del citado Ramón Yaldés está ilegalmente en la posesión de la referida parcela,” como equivalente a decir que los demandados no tienen ningún título. Esta con-tención se robustece entonces con la indicación adicional de que la alegada ilegalidad de la referida posesión es una mera conclusión de derecho, y, por último, y sobre este particular del caso se alega que el demandante no imputa mala fe ni alega la previa nulidad de la orden sobre el título de dominio obtenido por Yaldés en el año 1901.
Una ley de la Legislatura de Puerto Rico, transformando la Corte Suprema de Puerto Rico' en corte de apelación, aprobada en 12 de marzo, 1903, dispone que esta corte “No *229se limitará solamente a infracciones de ley o quebrantamien-tos de forma, según fneren señalados, alegados o salvados por los litigantes, o según se hiciera constar en sns exposi-ciones y excepciones, sino qne con el más alto fin de justicia, el tribunal puede también entender en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, con-siderando en igual forma sns méritos para la mejor adminis-tración de justicia y del derecho, y evitar injusticias y de-moras. ’ ’
Y nuestro Código de Enjuiciamiento Civil contiene las si-guientes prescripciones:
“Art. 122. — Al considerar una alegación para determinar sus efectos, deberá interpretarse con liberalidad', a fin de asegurar abso-luta justicia entre las partes.”
“Art. 142. — En cualquier estado de un pleito la corte no tomará en cuenta algún error o defecto en las alegaciones o procedimientos que no afecten a lo esencial de los derechos de las partes, y no se revocará o invalidará ningún fallo por razón de dicho error o de-fecto.”
El error, de haber alguno, al declarar sin lugar la moción para eliminar y la excepción previa a la demanda, era de ca-rácter técnico y no perjudicaba. La demanda apenas si puede recomendarse como modelo de buena alegación, pero en el actual estado del procedimiento no estamos dispuestos - a hacer un análisis más o menos censurable de la laxitud en el-estilo o de la falta de precisión en la elección de las palabras, ni como resultado de tal estricta interpretación revocar la sentencia dictada por la corte de distrito por razón de cual-quier mero defecto técnico u omisión en la demanda.
La moción para eliminar términos que envuelven conclu-siones de ley fué presentada en el mes de mayo de 1914 y declarada sin lugar en el mismo mes del año 1916. Entonces fué formulada una excepción previa en mayo 18 qne se declaró sin lugar en junio 30 del año citado últimamente. En julio 11, 1916, se radicó la contestación.
*230Los demandados no comparecieron a la celebración del jui-cio que tuvo lugar en marzo de 1918, pero después de introdu-cida la prueba del demandante y de haber quedado terminado el caso sometido a la decisión de la corte, solicitaron que fuera abierto nuevamente' y se les permitiera presentar su prueba. Esta moción fué declarada con lugar.
En abril 4, o sea, el día señalado para presentar su prueba la defensa, solicitaron los demandados permiso para radicar una contestación enmendada. El abogado no dió ninguna ex-plicación o excusa por su omisión en enmendar la contestación antes del juicio. La solicitud se fundaba en las dos simples razones de que la contestación original no había sido jurada como debía haber estado, y que las demás enmiendas pro-puestas no tenían por fin el sorprender al demandante. Los autos dejan poca o ninguna duda de que debió haberse permi-tido la enmienda en cuanto al juramento, de no haberse com-plicado la cuestión con la alegación de nueva materia y “de-fensas adicionales.” Después de una negativa a admitir la contestación enmendada, el abogado ni siquiera hizo constar que podría permitirse a los demandados jurar la contestación original, indicación que no tenemos motivo para suponer que no hubiera recibido la aprobación de la corte. El alegato de los apelantes no establece la proposición de que las “defensas adicionales” de estoppel y prescripción hubieran podido pros-perar de algún modo mediante la presentación de prueba de todos los hechos alegados en su apoyo. Ni consta por otra parte que no se permitió a los demandados bajo la primitiva contestación probar todo lo que hubieran podido establecer bajo las alegaciones más acabadas de la propuesta substitu-ción. De todos modos, no vemos que se haya cometido abuso de discreción en la negativa de la corte a permitir la radica-ción de la contestación enmendada.
Decir que la prueba testifical y documental a que se hace mención en los señalamientos 4 al 12, inclusives, fué presen-tada sin objeción o excepción, sin duda que sería suficiente *231contestación a la alegación de los apelantes en cnanto a la ad-misibilidad de tal prneba. En lo qne concierne a los docu-mentos en cuestión, sin embargo, mucbo de lo dicho en el caso *de El Pueblo de Puerto Pico v. Zamorano, 28 D. P. R. 722, sería más o menos aplicable, mutatis mutandi, al presente caso. El -único razonamiento que se hace para sostener los señalamientos 11 y 12 es que Manuel Carmona, sin haber de-mostrado su capacidad como perito, se le permitió qne hiciera referencia a un plano qne mostró el abogado del demandante, que las preguntas hechas a este testigo fueron capciosas en su forma, y que la declaración de Rafael Carmona consistió en conclusiones por él deducidas más qne en una exposición de los hechos. Es claro que a falta de la oportuna objeción en la' corte inferior, tales sugestiones no requieren seria considera-ción en la corte de apelación.
De los autos aparece que la moción de nonsuit se fundó en' los siguientes motivos: en que no se probaron por el deman-dante los hechos esenciales de la demanda; en que no identi-ficó la finca reclamada; en que no probó el título del deman-dante a la finca reclamada; y en que la demanda no aduce hechos suficientes para constituir una causa de acción.
La mayor parte del razonamiento contenido en el deci-motercero señalamiento se funda en la teoría de existir una incongruencia fatal entre la alegación supra, en cuanto al traspaso del título hecho por los Estados. Unidos a Puerto Rico mediante proclamas presidenciales autorizadas por ley del Congreso aprobada en marzo de 1907, y a la fecha y forma de adquisición que aparece de la prueba, en cuyo razonamiento se señala la ley de julio 1, 1902, autorizando al Presidente para hacer dentro del término de un año a partir de la fecha citada últimamente aquellas reservas que a su juicio pudie-ran ser necesarias de los terrenos públicos en esta isla adqui-ridos ile España en la forma referida y conceder todos aque-llos terrenos no reservados de tal modo al Gobierno de Puerto Rico. El alegato del Gobierno no trata en absoluto la cues-*232tión de incongruencia ni pretende contestar el ataque directo sobre la suficiencia de la prueba en cuanto a este eslabón en la cadena que forma el título del demandante, aunque se hace gran hincapié en este aspecto del caso en el alegato de la ape-, lante y la cuestión así suscitada apenas si puede ser pasada por alto como demasiado frívola para no recibir siquiera una consideración casual. Véanse, por ejemplo, los casos de Johnson v. Robinson Consol. Min. Co. 5 L. R. A. 769; Equitable Accident Ins. Co. v. Osborn, 13 L. R. A. 267. En verdad que a no ser por el fundamento algo inadecuado para la alegación de sorpresa y prejuicio a lo que ahora se nos llama la atención, tal vez si la revocación y sentencia de non-suit sería la única consecuencia lógica de la situación así creada.
El razonamiento de la apelante en cuanto a esto es en cierto modo una reproducción del hecho bajo el señalamiento décimo, supra. El documento a que allí se hace referencia es un panfleto impreso titulado “Ordenes G-enerales No. 97, Cuartel General del Ejército, Oficina del Ayudante General, Washington, julio 7, 1903.” Incorporada a ellas hay una or-den ejecutiva que parece haberse originado en la Casa Blanca, en la que se cita de la ley de julio 1, 1902, arriba indicada, y se hacen ciertas reservas de terreno para fines militares y. termina así: “Dada bajo mi firma hoy día 13 de junio de 1903. — ‘Theodore Roosevelt —By the President, Elihu Root, Secretary of War.”
Se cita el caso de Burke v. Miltenberger, 19 Wall. 519, para sostener la alegación de que una corte no puede tomar conocimiento judicial de una orden militar. La orden general en ese caso “se dijo por el abogado de Burke” que fué expe-dida “por el Mayor General Banks, al mando del Cuartel, General del Golfo.” La orden allí referida “se citaba en to-, talidad en el alegato del abogado.” Con excepción de e,sto “nada sobre este particular aparecía, sin embargo, en los autos: y nada había que mostrara que sobre esta orden se hubiera *233llamado la atención de alguna corte inferior. ’ ’ Al hablar de la alegación respecto al efecto de dicha supuesta orden la Corte Suprema se expresó como sigue:
“A estas proposiciones se contesta con decir que en el estado de las alegaciones y de la prueba estamos en condiciones de resolver sobre la legalidad de esta orden, o determinar qué efecto deberá dár-sele de haber sido expedida debidamente. No consta en absoluto en los autos, y de todo lo que aparece, de ella nunca se llamó la atención de cualquiera de las cortes de Louisiana ocupada en la decisión del caso. Puede ser que las cortes del país tomarían conocimiento judicial de que Louisiana, en la fecha mencionada, estaba bajo la ocu-pación militar de nuestras fuerzas, al mando del general Banks, pero no conocemos ninguna regla de ley o práctica que requiera a ésta, o a ninguna otra corte, tomar conocimiento judicial de las varias órdenes expedidas por un comandante militar en el ejercicio de la autoridad que le ha sido conferida.”
En el presente caso la presentación de la orden general, prescindiendo de su valor probatorio, por lo menos fue sufi-ciente para llamar la atención de la corte inferior a la posible, si no probable existencia de la orden ejecutiva citada y para sugerir la probabilidad adicional de otras reservas hechas dentro del año siguiente al decreto en cuestión. En la página 526 del documento del Senado número-, Imprenta del Gobierno, 1914, que es el tomo 6 de una serie de compilaciones de antecedentes relativos a los territorios no contiguos, etc., preparado por el Negociado de Asuntos Insulares, Departa-mento de la Guerra, encontramos apuntada la “Orden Ejecu-tiva de junio 30, 1903, en la que se hacen reservas de terrenos públicos y edificios en Puerto Pico” y para el texto completo una referencia a “G. O. núm. 91, A. G. O. julio 7, 1903.” La misma serie .de documentos del' Senado contiene el texto ín-tegro de las proclamas presidenciales donde se hacen otras re-sérvas para diferentes fines de las que hasta ahora hemos to-mado conocimiento judicial. El Pueblo v. Dimas, 18 D. P. R. 1061; El Pueblo v. El Municipio de San Juan, 19 D. P. R. 656. Verdaderamente que estas cosas son tan bien enten-*234didas localmente que en el más reciente de los dos casos citados últimamente, el juez sentenciador parece haber tenido en cuenta los hechos como acontecimientos notorios de his-toria corriente. No hay duda de que eran asimismo bien cono-cidos de la corte inferior y del abogado de los demandados en el caso presente. Una copia auténtica de la orden ejecutiva en cuestión pudo haberse obtenido de haberse considerado necesaria por la corte inferior sin el requisito de la presen-tación formal como prueba. Pero sea esto como fuere, los de-mandados no aprovecharon la oportunidad que tenían a su al-cance de comparecer al juicio y oponerse a la admisión de la orden general, en cuyo caso el demandante podría haber pre-sentado una copia certificada de ella o de la orden ejecutiva misma de no poderse obtener como documento público pro-mulgado por la autoridad legislativa. Dentro de las circuns-tancias no es necesario considerar la cuestión del conoci-miento judicial.
Podemos hacer referencia de paso, sin embargo, al caso de Central of Georgia Ry. Co. v. Gwynes, 113 S. E. 183, como decisión reciente, la que tiende a indicar el sabio cuidado en difundir la doctrina de cualquier caso en particular sin tener en cuenta los hechos.
Se cita el caso de Elmore v. Elmore, 140 Cal. 516, para demostrar que la cuestión de incongruencia puede ser levan-tada mediante moción de nonsuit. En ese caso “la causa de acción, de haber alguna, establecida por las conclusiones” era “enteramente distinta a la alegada en la demanda.” La corte inferior había dictado sentencia “sobre una causa de acción no determinada en la demanda ni sostenida por las alegaciones de la misma.” Además, “por virtud de la mo-ción de nonsuit la apelante suscitó categóricamente el punto en el cual se insistía” en la corte de apelación, “y llamó, por tanto, la atención, así de la corte inferior como de los abo-gados ante ella,” y, por consiguiente, se resolvió que no es-*235taba comprendida en la regia de que a una parte no se permi-tirá levantar una objeción por primera vez en apelación.
La declaración becba en la moción de nonsuit de que “los becbos esenciales de la demanda” no fueron probados y que “el título del demandante a la propiedad reclamada” no quedó establecido, no levanta necesariamente la cuestión de incongruencia. En tanto concierne al punto que abora se con-sidera, el becbo esencial era el dominio, o a lo sumo un tí-tulo obtenido de los Estados Unidos. La manera en que se llevaron a cabo las formalidades para el traspaso y la fecba o fechas exactas envueltas son detalles de menor importancia que pudieran o no baber inducido a error a los demandados' pero que apenas si pueden considerarse como constitutivos de una nueva causa de acción. En tanto revela la moción de nonsuit la supuesta falta de prueba podría haberse referido exclusivamente a la identificación de la finca ya como la par-cela en cuestión o como comprendida en los terrenos que pa-: saron a los Estados Unidos por virtud del tratado.
La exposición del caso en apelación contiene el detalle de haber sido negada.la moción de nonsuit por la corte por las' razones consignadas por escrito y que este documento se' transcribiría como parte de los autos en apelación. No pa-rece que esto se hizo y nada hay que demuestre que al dis-cutirse la moción de nonsuit; o en algún otro momento, lla-maron los demandados la atención de la corte o del abogado’ del demandante a la cuestión de incongruencia sometida ahora’ a nuestra consideración.
Nos es difícil creer que un error tan palpable en la alega-ción de baber sido debidamente impugnado en la corte inferior’ no hubiera sido prontamente corregido mediante enmienda para ajustarlo a la prueba.
“Las cortes de apelación han sido liberales en permitir enmiendas a las alegaciones o considerar la enmienda como que se hace en apoyo de la sentencia, cuando la enmienda es de tal naturaleza que debió haberse permitido por la corte inferior al solicitarse y la justicia subs-*236tancial se promovería con tal procedimiento. En estas circunstancias se ha resuelto generalmente que la sentencia no será revocada debido a los defectos u omisiones en las alegaciones que se subsanan por la prueba o las alegaciones de la parte contraria, o debido a una incon-gruencia entre las alegaciones y la prueba, si la suficiencia de las alegaciones no fué debidamente atacada en la corte inferior, o la prueba introducida sin objeción, o aparece claramente que el defecto o incongruencia no afectó a los derechos substanciales de las partes pero * * * la enmienda se considerará que ha sido hecha.” Nota al caso de Ellinghouse v. Ajax Live Stock Co., L. R. A. 1916 D, pág. 841, en la pág. 843.
Sin entrar en pormenores innecesarios sólo tenemos que agregar que la finca en cuestión fué identificada con razonable certeza y el título del demandante a la misma quedó es-tablecido satisfactoriamente por lo menos en lo que concierne a cualquier puntó levantado específicamente en este caso. No nos sentimos justificados en escrudiñar cuestiones que no se discuten en el curso del alegato de la apelante que consta de ochenta y tres páginas. ®
Al testigo Rafael del Valle Zeno se le mostró un plano que había sido presentado por el demandante y pidió que lo cotejara con la descripción del terreno en controversia que aparece en la demanda y que dijera si la finca descrita en el plano era o no idéntica a la descrita en la demanda. Formu-lada objeción la corte' resolvió que ése no era el modo ade-cuado de acreditar este extremo y el abogado de los deman-dados tomó excepción sin expresar su fundamento. Se per-mitió entonces a los abogados examinar a este testigo sin inconveniente sobre los alegados defectos del plano y para establecer cualquier base que en efecto pudiera existir para la supuesta discrepancia. Ni siquiera el alegato en apelación indica qué diferencia hay, de haber alguna, entre las dos des-cripciones, ni se cita ninguna autoridad para sostener el dé-cimocuarto señalamiento. Si la información que así se trató de obtener no es cosa que la corte misma era tan competente para determinar como lo sería cualquier agrimensor al cono-*237eerse los datos en que podría basarse una opinión, por lo menos no se demuestra que liaya habido perjuicio.
Podemos considerar los señalamientos restantes menos basta cierto punto quizá el vigésimo tercero, como de dife-rentes aspectos al vigésimo segundo. En verdad que la mayor parte si no todas las cuestiones envueltas se discuten en el alegato de los apelantes bajo la proposición general de que la sentencia apelada ‘ ‘ es contraria a la ley y a la prueba. ’ ’
Aquí vuelve a tratarse mucho de la falta en alegar defectos en el título de dominio de los demandados o en solicitar que sea anulado y se ataca el pronunciamiento de la sentencia qué declara que es nulo, por ser en exceso del remedio solicitado, citándose los casos de Sache v. Gallette, 11 L. R. A. (U. S.) 803; Reynolds v. Stockton, 140 U. S. 254, y Belford v. Woodward, 29 L. R. A. 593.
1 “El principio legal de que cuando se establece una acción de reivindicación contra personas que están en posesión de la cosa en controversia por la virtualidad de un título que se creyó era válido, es necesario que se pida primero la nulidad de este título, es apli-cable solamente cuando la acción surge de tal nulidad, pero no cuando el derecho a establecer una acción reivindicatoría es independiente de la misma. (Opiniones de la Corte Suprema de España de oc-tubre 16, 1873, enero 17, 1889, abril 6, 1889 y febrero 13, 1892).” El Pueblo v. Dimas, supra.
Pero dicen los apelantes: Derivamos el título por compra a Juan Carmona y el demandante no ha probado que Carmona adquirió la propiedad así traspasada por él, de igual modo que Calvo Hermida y María P. Ríos, obtuvieron posesión de los terrenos envueltos en el caso de Dimas. Aparte del hecho dé que dos hijos de Carmona declararon que la pequeña parcela de terreno vendida por su padre a Valdés había sido ganada al mar, la prueba en conjunto revela más allá de toda duda razonable, que la finca en controversia fué primeramente parte de un manglar y que' esto era bien sabido y reconocido por *238Ramón Valdés, tanto antes como mucho después de su ale-gada compra a Carmona. De ser esto cierto, el traspaso, si alguno hubo, hecho por Carmona no podía establecer nin-gún título aparente. El Pueblo v. Zamorano, supra. Véase también el caso de Doolan v. Carr, 125 U. Ss 618. Dentro de las circunstancias no es necesario discutir la cuestión de la buena fe a la que se dedican varias páginas en el alegato de los apelantes.
La teoría de la demanda fué ciertamente que habiendo for-mado parte la finca en controversia del dominio público cuando Valdés obtuvo su llamado título de dominio, la orden decretando el dominio era enteramente nula. Tal vez debió el demandante haber alegado el conocimiento que de los he-chos tenía Valdés, pero esa omisión quedó subsanada por la prueba presentada sin objeción por parte de los demandados. La alegación de una conclusión derivada de los hechos expre-sados en nada hubiera robustecido la virtualidad de tales he-chos que indican la- completa nulidad del título de los deman-dados. La súplica de la demanda para la cancelación de las inscripciones en el registro de la propiedad claramente que tiene por objeto que la corte pudiera considerar la orden de-cretando el dominio como inexistente sin hacer un pronuncia-miento expreso en este sentido. De todos modos, toda vez que los demandados comparecieron en la corte inferior, obtu-vieron la apertura del caso e introdujeron toda su prueba in-cluso la orden decretando el dominio, las autoridades que sos-tienen que una sentencia dictada en rebeldía en exceso del remedio invocada es nula por falta de jurisdicción, no son de aplicación.
Atendidas todas las circunstancias no podemos declarar que la corte inferior abusara de su discreción ya en la aprecia-ción de la prueba, o en la concesión de costas, debiendo, con-firmarse la sentencia apelada.

Confirmada la sentencia apelada.

*239Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Aldrey.
El Juez Asociado Sr. Wolf firmó “Conforme con la sen-tencia.”